Main, C. J.
— The defendant was charged with, tried, and convicted of the crime of keeping intoxicating liquor with intent to sell the same, and appeals from the judgment entered upon the verdict.
When the state rented its case, appellant indicated a desire to make a motion for dismissal, and the trial court expressed doubt about a ruling it had made in admitting in evidence a bottle and its contents. The doubt expressed was over the question as to whether this particular exhibit had been sufficiently identified. The deputy prosecuting attorney moved to reopen the case and call a witness who could supply the identify*450ing evidence. The ease was reopened for the purpose of calling Captain Haag, a police officer. During the taking of the testimony of this officer, he went farther than merely identifying the bottle, and gave evidence as to a conversation which he had with appellant when the latter was brought to .the police station after he had been arrested for the crime for which he was then on trial. It is claimed that it was error for the trial court, after the state had rested, to permit the reopening of the case and the tailing’ of further testimony.' This is a matter which ordinarily rests in the sound discretion of the trial court and, in thé absence of ah abuse of that discretion, does not constitute error.’ Knapp v. Order of Pendo, 36 Wash. 601, 79 Pac. 209; State v. Sexton, 37 Wash. 110, 79 Pac. 634; State v. Constatine, 43 Wash. 102, 86 Pac. 384, 117 Am. St. 1043; State v. Brown, 62 Wash. 293, 113 Pac. 782; State v. Hornaday, 67 Wash. 660, 122 Pac. 322.
It is also contended that it was error for the trial court to permit Captain Haag to testify on redirect examination concerning matters that were not testified to by him on direct examination or brought out in cross-examination as to conversations had with the appellant. Whether a witness may testify on redirect examination as to matters not referred to in either the direct or cross-examination is a matter which rests largely in the discretion of the triál court, and the ruling thereon mil not be disturbed in the absence of a showing that that discretion has been abused. City of Springfield v. Dalbey, 139 Ill. 34, 29 N. E. 860; Kidd v. State, 101 Ga. 528, 28 S. E. 990; George v. State, 61 Neb. 669, 85. N. W. 840; Chesapeake & O. R. Co. v. Lynch, 28 Ky. 467, 89 S. W. 517.
There was no abuse of discretion in this case by the trial court in permitting the case to be reopéned for *451further- testimony, or in permitting the witness -to testify upon redirect examination to matters which were not brought out upon his direct or cross-examination. The subject-matter of the questions put to the witness on reexamination was not objectionable.
The judgment will be affirmed.
Holcomb, Mitchell, Bridges, and Mackintosh, JJ., concur.